Filed 11/3/21 P. v. Rivas CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080380
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F18903049)
                    v.

 CONNIE LOUISE RIVAS,                                                                     OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Adolfo M.
Corona, Judge.
         Linda J. Zachritz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P. J., Detjen, J. and Franson, J.
                                      INTRODUCTION
       Appellant and defendant Connie Louise Rivas has appealed from the superior
court’s finding that she was not competent to stand trial. On appeal, her appellate
counsel has filed a brief that summarizes the facts with citations to the record, raises no
issues, and asks this court to independently review the record. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       On May 9, 2018, a complaint was filed in the Superior Court of Fresno County
charging defendant with committing the following offenses on or about January 9, 2018:
count 1, false personation of L.J. (Pen. Code, §529, subd. (a)(3));1 and count 2,
misdemeanor petty theft at J.C. Penny’s department store (§ 484, subd. (a)), with one
prior strike conviction.
       On July 30, 2018, defendant pleaded not guilty, and the court issued and served
her with a criminal protective order pursuant to section 136.2, prohibiting contact with
L.J.
       Thereafter, defendant was on pretrial release, failed to appear, and was remanded
on bench warrants throughout 2018 and 2019.
Competency proceedings
       On June 20, 2019, the court convened a hearing on the instant case and
defendant’s six other pending criminal cases. Based on an advisement from defense
counsel, the court declared a doubt as to defendant’s competency, suspended criminal
proceedings pursuant to section 1368, and appointed an expert to examine defendant.
       On August 5, 2019, the court reviewed the report and found defendant was not
competent and referred the matter to forensic mental health to recommended appropriate
services.


       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
        On September 5, 2019, the court ordered defendant committed and transported to
the Department of State Hospitals for restoration to competency treatment at a locked
facility.
        On November 20, 2019, defendant filed a notice of appeal.
                                      DISCUSSION
        As noted above, defendant's counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on May 6, 2020, sent to
defendant at Patton State Hospital, we invited her to submit additional briefing. On
May 19, 2020, the letter was returned as undeliverable.
        On May 21, 2020, appellate counsel provided an updated address for defendant.
On June 4, 2020, the letter was resent to Napa State Hospital. On June 23, 2020, the
letter was again returned as undeliverable.
        After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
        The judgment is affirmed.




                                              3.